Citation Nr: 0620144	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  02-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1974.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2002 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

There is no competent medical evidence indicating that the 
veteran's pre-existing back disability increased in severity 
or became aggravated during active service.


CONCLUSION OF LAW

The veteran's back disability did not undergo aggravation or 
increase in disability during active service.  38 U.S.C.A. §§ 
1111, 1153 (West 2002); 38 C.F.R. § 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2005).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2005).  The law further provides that the burden of showing 
a pre-existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  

The veteran's service medical records indicate that at the 
time of his enlistment, the veteran indicated that he 
continued to suffer occasional back pain as a result of an 
on-the-job injury to his back four months before.  See 
October 1970 report of medical history.  As such, the focus 
of this case is whether the veteran's pre-existing back 
problem was aggravated during active service.  

The veteran contends that his pre-existing back condition was 
aggravated by an injury he sustained in service while playing 
football, which resulted in a two week hospitalization at 
Darnell Hospital.  He reports that although his back has been 
hurting ever since the in-service injury, he now suffers 
constant pain.  He indicates that he did not seek treatment 
for his back after service, choosing instead to take pain 
medication on his own.  See March 2003 hearing transcript.  

The veteran's service medical records indicate that he 
complained of low back pain that existed prior to service 
(EPTS) in April and May 1971.  See health records.  In 
October 1971, the veteran complained of another player 
falling on his back during a football game.  An impression of 
muscle strain was initially made, and his civilian injury was 
noted (falling and striking his back while working on a 
dock).  The veteran was unable to straighten his back and was 
admitted to the Darnell Army Hospital between October 14 and 
October 27, 1971.  He was treated with bedrest and other 
conservative means and diagnosed with camptocormia (crooked 
back).  See October 1971 progress note and health and 
clinical records.  These records support the veteran's 
contention that he suffered an injury to his back during a 
football game.  

Although the veteran was seen on other occasions after the 
football injury with complaints of back pain, see March 1972 
health record (marked muscle spasm and sacroiliac 
tenderness); August 1972 clinical record (low back pain 
(nothing serious)); and August 1973 health record (muscle 
contractions; lifting heavy objects), he denied suffering 
from recurrent back pain at the time of his separation from 
service, and his spine and musculoskeletal system were found 
normal upon clinical evaluation.  See March 1974 reports of 
medical history and examination.  He underwent a VA 
compensation and pension (C&P) examination in March 1977, in 
connection with his original claim for service connection.  
X-rays showed narrowing of the disc space between D12-L1 
posteriorly and slight scoliosis of the mid lumbar spine (may 
be due to positioning); there was no evidence of fractures of 
the lumbar spine.  Physical examination resulted in a 
diagnosis of an asymptomatic lumbosacral spine, as there were 
no residuals of disease or injury found.  The veteran was 
denied entitlement to service connection because no residuals 
were noted either during the discharge examination or the 
March 1977 VA examination.  See May 1977 rating decision.  

The veteran's claim was subsequently reopened pursuant to an 
October 2003 Board decision.  Evidence associated with his 
claim consists entirely of VA treatment records, as the 
veteran has only received treatment at VA facilities.  See 
November 2001 and April 2006 statements in support of claim.  
The earliest medical evidence of record is a June 2001 x-ray 
of the lumbosacral spine, which revealed mild disc narrowing 
at L4-L5 and L5-S1 with moderate associated spondylosis; mild 
spondylosis without disc space narrowing at L3-L4; mild 
osteoarthritis of the posterior facet joints at L5-S1, 
bilaterally; and minimal levoconvex lumbar curvature.  There 
was no evidence of acute fractures or osteolytic or 
osteoblastic lesions, and vertebral height and alignment 
appeared normal.  A Magnetic Resonance Imaging (MRI) of the 
lumbar spine conducted in February 2002 showed multilevel 
degenerative changes.  The worst and most focal at the L5-S1 
level where facet hypertrophy and left far lateral disc 
protrusion combine to narrow the foramen for the left L5 
nerve root and probably compress the left L5 nerve root.  See 
rheumatology note.  An October 2004 CT myelogram revealed 
minimal L5 on S1 spondylolisthesis at L5 spondylolysis, 
otherwise normal bony alignment.  See pain consultation note.  
The veteran underwent back surgery in November 2004, 
specifically left L1 through L5 medical branch block (5 
levels) and fluoroscopy, and was diagnosed with axial 
mechanical low back pain and facet arthropathy.  See 
operative note.  
The veteran underwent a VA C&P spine examination in June 
2005, at which time his claims file and electronic records 
were reviewed by the examiner.  An examination of the 
veteran's spine presented evidence of reverse lordosis or 
spasm with pain during motion, limited range of motion, and 
evidence of weakness following repetitive use.  The veteran 
was diagnosed with history of multilevel discogenic disease 
with possible L5 radiculopathy.  The examiner opined that the 
veteran's back disability was aggravated by injuries he has 
suffered in the last year rather than any event while in 
service (to include a fall from a horse in 2004).  An 
addendum to the VA examination, requested after the veteran's 
records from Darnell Army Hospital were associated with the 
claims file, indicates that the VA examiner considers it less 
likely as not (less than 50/50 probability) that the 
veteran's current back disability was caused or incurred in, 
or aggravated by, service.  In support of this opinion, the 
examiner states that the Darnell records do not show any 
evidence of major or permanent back injury, or any 
radiculopathy, myelopathy, fracture or any major radiological 
findings, to justify the onset or aggravation of the present 
back condition.  The examiner further noted that the 
veteran's current back condition was aggravated by several 
other injuries that occurred after his release from service 
and that the information available during service showed that 
the back condition was not aggravated or did not progress 
beyond the natural course.  See December 2005 addendum.  

Based on the foregoing, the evidence of record clearly and 
unmistakably indicates that the veteran's back condition was 
not aggravated during service.  Therefore, service connection 
for a back disability is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's claim was remanded in October 2003 in order to 
effect compliance with the duties to notify and assist.  
Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and to send any treatment records 
pertinent to his claimed condition(s).  See January 2004 
letter.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  

The Board acknowledges that although its October 2003 
decision reopened his claim, the January 2004 letter provided 
the veteran with information regarding the need to submit new 
and material evidence.  The veteran has not been prejudiced 
by this, however, as he had previously been provided notice 
as to the evidence needed to establish service connection.  
See November 2002 Statement of the Case (SOC).  Nor has the 
veteran been prejudiced by VA's failure to provide notice as 
to the appropriate disability rating or effective date of any 
grant of service connection, as the claim is being denied.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service and VA treatment records have 
been obtained and the veteran was afforded both an 
examination and an opportunity to provide testimony in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a back disability is denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


